MOED-0001 DISCLOSURE OF ORGANIZATIONAL INTERESTS CERTIFICATE

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

RAQUEL CARMON,

Plaintiff(s),

VS. Case No, 4:19-cv-2855

SAKS FIFTH AVENUE LLC,

Nee eee eee ee ee

Defendant(s).

DISCLOSURE OF ORGANIZATIONAL INTERESTS
CERTIFICATE

Pursuant to Local Rule 3-2.09 of the Local Rules of the United States District Court for the Eastern District of
Missouri and Federal Rule of Civil Procedure 7.1, Counsel of record for Saks Fifth Avenue LLC hereby
discloses the following organizational interests:

1. If the subject organization is a corporation,
a. Its parent companies or corporations (if none, state “none’’):
None
b. Its subsidiaries not wholly owned by the subject corporation (if none, state “none’’):
None
c. Any publicly held company or corporation that owns ten percent (10%) or more
of the subject corporation’s stock (if none, state “none”’):
None
2. If the subject organization is a limited liability company or a limited liability partnership, its members and

each member's state of citizenship:
Saks Fifth Avenue LLC is a limited liability company whose sole member is Saks & Company LLC, a
Delaware limited liability company with its principle place of business in New York. The sole
member of Saks & Company LLC is a Tennessee corporation with its principal place of business in
New York.

/s/ Melody Lh. Rayl

Signature (Counsel for Plaintiff/Defendant)
Print Name: Melody L. Rayl
Address: 4909 Main Street, Suite 650

 

 

 

Phone: 816.842.8770

 

Certificate of Service

I hereby certify that a true copy of the foregoing Disclosure of Organizational Interests Certificate was served (by

mail, by hand delivery, or by electronic notice) on all parties on:
October 21 , 2019

 

/s/ Melody L. Rayl

 

Signature
